:




OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS

                   AUSTIN
Eooorab3,e     Clew&e   C. RQUO,   pa(ge   2




           Wo bolloto thot'8eotlon 8 at Art1010 l#t$b, Vwaoo'r
AanQtstd Peml Cob,    18 oppllo8bl8 ta the gu8atlon uada ecui-
8ldeiatlon, fhld s8etion 8 expreoely provid88r
                “‘ItShall b8 the duty Of t!S OOlUlty QOmktO#%QfNWO'
          OQUl'tsOf this St8t8 tQ OQQpWOt8'With and o8#$#t th8
          Llvostoek Sanitary COI@O~~QXI In      Qt8OtiIlgthk $itOBtOOk,
          dQnssti0 8nlmal8 uul 4~1~8tl0 tow@ Of th81F rOirpe8tlt8
          QQUJlti80lkOa all OORt8@JUl, iXd8OtiOlU OlidQQmatmiQoblo
          d1880880, wh8thss oyQh di0800~8 Uillt    within Ql'Q&O168     :
          the CQURty, end 08i# OO,PID~~O~OII~~~' OotlrtSar8 her8 uAharltod
          to employ 8 r~t#riRuy at th8 8xp8n80 of the aaunt?, la lQ
          t8tOFinUi~   t@.b8 8p&WW8dbr th8 L~Ve8kiok’f3MdtU~ aOR-
          IPi8siiX."
            IIItl.W Qf the tQW@fag oq@ &F8 r88QOOtfttllyOdV'i8.d
thet'it 10 th8 fJdll%&IOf tbi0 de rt&llt that        th0 OQmOIiOliQSLOXO'
oourt o?'Fort'B~d     Ueunty is 1~ a!@ly attthotlrod  and wad       fo
SnplQy a v8tedMBho       fQr th8 pUrpa80 abwo EOntlOIItimpraldO&
8UOh V8t8rfnUf i8 opp?W8d by tho LiV88t~'EOiIi~y            aapJiuiO@;
th8 wamloolw~ero* owrt 88~1qorpeaaate 8aiQ V8toriaUhn in mmh
~MO~F aod.am~~ht     88 may b8 d8t8+blO$t ud 8-d        rtponby f&O
Od~OiQIlWS'       OC+Wt Uid +h8 ~O+dBOk'18&




                                               BY (sira     A2DKIJ.eU%LIAW
                                                                       AUiro*nt
Aw:Ale

  APPROVE3 MAX 2, 1942
(S&8d)       Bsl-    0-S
    Flr8t A8oiotant Attoraiy Gearrol
                                   AYTR~D fmmarr aoummnt
                                                          BY B.K.B,-
W. J.F,